Title: From George Washington to John Hanson, 1 November 1782
From: Washington, George
To: Hanson, John


                  
                     sir,
                     Head Quarters 1st Novemr 1782
                  
                  The inclosed is Copy of a Letter which I have this day received from Sir Guy Carleton—the only one I have had from him since the 12th of Septemr—I do myself the Honor to transmit it to Congress immediately.  With great Respect & Esteem I have the Honor to be sir Your Excellency’s Most Obedt Servant
                  
                     Go: Washington
                     
                  
               